Case 0:20-cv-60504-RKA Document 27 Entered on FLSD Docket 07/10/2020 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 20-60504-CIV-ALTMAN/Hunt

  NORTHSIDE CHIROPRACTIC, INC., et al.,

         Plaintiffs,
  v.

  STATE FARM MUTUAL AUTOMOBILE
  INSURANCE COMPANY, et al.,

        Defendants.
  ________________________________/


                                    ORDER TO SHOW CAUSE

         The Plaintiff alleges that this Court may exercise subject-matter jurisdiction over this case,

  under 28 U.S.C. § 1332, because there is complete diversity between the parties and the amount

  in controversy exceeds $75,000. 1 See Complaint [ECF No. 1] ¶¶ 13–24. But the Plaintiffs have

  failed to (1) address whether there is complete diversity between the parties or (2) provide more

  than a conclusory allegation that the amount in controversy exceeds $75,000.

          District courts have original jurisdiction over civil actions in which the amount in

  controversy exceeds $75,000 and the suit is between citizens of one state and citizens or subjects

  of a foreign state. See 28 U.S.C. ' 1332(a). “When a plaintiff asserts diversity jurisdiction, it has

  the burden to prove that there is complete diversity.” Tvestments, Ltd v. L.K. Station Grp., LLC,

  2008 WL 4613070, at *1 (S.D. Fla. Oct. 16, 2008). “[L]ike a limited partnership, a limited liability




  1
    “A federal court not only has the power but also the obligation at any time to inquire into
  jurisdiction whenever the possibility that jurisdiction does not exist arises.” Fitzgerald v. Seaboard
  Sys. R.R., Inc., 760 F.2d 1249, 1251 (11th Cir. 1985) (citations omitted). It is the Court’s
  responsibility to “zealously insure that jurisdiction exists over a case.” Smith v. GTE Corp., 236
  F.3d 1292, 1299 (11th Cir. 2001).
Case 0:20-cv-60504-RKA Document 27 Entered on FLSD Docket 07/10/2020 Page 2 of 3



  company is a citizen of any state of which a member of the company is a citizen.” Rolling Greens

  MHP, LP v. Comcast SCH Holdings, LLC, 374 F.3d 1020, 1022 (11th Cir. 2004). Thus, to

  “sufficiently allege the citizenships of these unincorporated business entities, a party must list the

  citizenships of all the members of the limited liability company and all the partners of the limited

  partnership.” Id. at 1022; see also Tvestments, 2008 WL 4613070, at *1 (dismissing complaint

  where the plaintiff “failed to list the citizenships of all the members of each limited liability

  company” defendant).

         Here, although a Plaintiff—Doc Tony Westside Chiropractic, LLC (“Doc Tony LLC”)—

  is a limited liability company, the Complaint does not indicate the citizenships of that limited

  liability company’s members. The Complaint only avers that Doc Tony LLC is “a Florida limited

  liability company owned by Dr. Crothers and located at 5964 Normandy Blvd., #2, Jacksonville,

  Florida,” and that “[a]ll billing and administrative work performed on behalf of the Plaintiff

  entities, including all billing submitted to State Farm, occurred at 5530 SW 186th Street, Southwest

  Ranches, Broward County, Florida, where Plaintiffs maintain their principal place of business.”

  Compl. [ECF No. 1] ¶¶ 14, 17. But the Complaint does not say whether Doc Tony LLC has other

  members or what state(s) those members are citizens of. As a result, the Plaintiff has not

  established complete diversity.

         With respect to the amount in controversy, the Court generally owes some deference to a

  plaintiff’s conclusory damages allegations. See, e.g., St. Paul Mercury Indem. Co. v. Red Cab Co.,

  303 U.S. 283, 289 (1938). But, once challenged, either by the Court or by the opposing party, “a

  conclusory allegation that the amount in controversy requirement is satisfied [is] insufficient to

  sustain jurisdiction.” Morrison v. Allstate Indem. Co., 228 F.3d 1255, 1273 (11th Cir. 2000).

  “[W]here jurisdiction is based on a claim for indeterminate damages, the . . . party seeking to



                                                    2
Case 0:20-cv-60504-RKA Document 27 Entered on FLSD Docket 07/10/2020 Page 3 of 3



  invoke federal jurisdiction bears the burden of proving by a preponderance of the evidence that the

  claim on which it is basing jurisdiction meets the jurisdictional minimum.” Federated Mut. Ins.

  Co. v. McKinnon Motors, LLC, 329 F.3d 805, 807 (11th Cir. 2003).

         Here, the Plaintiffs make only the most conclusory allegations about the amount in

  controversy. Specifically, they claim that the amount in controversy “greatly exceeds $75,000,”

  Compl. [ECF No. 1] ¶ 8, and that “the value of the rights Plaintiffs seek to protect and the extent

  of the injuries Plaintiffs seek to prevent exceeds $75,000 exclusive of interest, costs, and attorneys’

  fees.” Id. ¶ 24. The Complaint also discusses the amounts of certain statutorily required No-Fault

  Benefits, Id. ¶¶ 31-34, and State Farm’s own financial success, Id. ¶¶ 50-53, 56, but does not share

  any other information about the actual amount in controversy.

         Accordingly, the Court hereby

         ORDERS the Plaintiffs to SHOW CAUSE by July 15, 2020 why this case should not be

  dismissed for lack of subject-matter jurisdiction. Any response must include: (1) a complete list of

  Doc Tony LLC’s members and their respective citizenships; and (2) competent proof to establish,

  by a preponderance of the evidence, that the amount in controversy exceeds $75,000. Failure to

  comply will result in dismissal without further notice.

         DONE AND ORDERED in Fort Lauderdale, Florida, this 10th day of July 2020.




                                                         _________________________________
                                                         ROY K. ALTMAN
                                                         UNITED STATES DISTRICT JUDGE
  cc:    counsel of record




                                                    3
